IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


BANK OF NEW YORK MELLON, ETC.,

             Appellant,

 v.                                                    Case No. 5D14-4470

JEFFREY S. BALOUN, ET AL.,

             Appellees.

________________________________/

Opinion filed May 27, 2016

Appeal from the Circuit Court
for Brevard County,
Lisa Davidson, Judge.

Erin M. Berger, of Kelley Kronenberg,
Tampa, for Appellant.

Beau Bowin, of Bowin Law Group, West
Melbourne, for Appellees.


PER CURIAM.

      The Bank of New York Mellon appeals from the order dismissing its foreclosure

action against Jeffrey S. Baloun and Sara Ross Hardy-Baloun on the grounds that the

default letter did not comply with the notice requirement set forth in paragraphs 20 and

22 of the mortgage. Because Bank’s letter substantially complied with its notice

obligations under the mortgage, we reverse and remand for further proceedings. See

Bank of N.Y. Mellon v. Johnson, 185 So. 3d 594, 597 (Fla. 5th DCA 2016); Diaz v. Wells
Fargo Bank, N.A., 41 Fla. L. Weekly D890 (Fla. 5th DCA April 8, 2016); Green Tree

Servicing, LLC v. Milam, 177 So. 3d 7, 14-15 (Fla. 2d DCA 2015); Bank of America v.

Cadet, 183 So. 3d 477, 478 (Fla. 3d DCA 2016); Suntrust Mortg., Inc. v. Garcia, 186 So.
3d 1036 (Fla. 3d DCA 2016).

      REVERSED AND REMANDED.

BERGER, WALLIS, and LAMBERT, JJ., concur.




                                          2